This appeal from a judgment of the County Court, Suffolk County, rendered September 6, 1963, has been held in abeyance pending determination of a Huntley hearing (People V. Thomas, 24 A D 2d 466). Such hearing has been held and determined adversely to defendant. On the court’s own motion, the appeal is ordered placed on the calendar for the May Term, which begins April 22, 1968, for reargument upon all the issues. Respondent must serve and file his supplemental brief before April 12, 1968 (appellant has served and filed his supplemental brief); and appellant may, if he be so advised, serve and file his reply brief on or before April 22, 1968. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.